DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-03-00068-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



DOROTHY LEE MILLS,§
	APPEAL FROM THE 241ST
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

HENRY JOHN MOEHLMANN,
APPELLEE§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	Appellant has filed a motion to dismiss this appeal, and all other parties to the appeal have
been given notice of the filing of this motion.  In the motion, Appellant represents that the parties
have reached a settlement and that their agreement disposes of all issues presented for appeal. 
Because Appellant has met the requirements of Tex. R. App. P. 42.1(a)(2), the motion is granted, and
the appeal is dismissed.	

Opinion delivered June 18, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.









(PUBLISH)